Citation Nr: 0902021	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1949 to 
December 1951.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDINGS OF FACT

1.  In its March 2006 decision, the Board found that the 
veteran's left hand disorder clearly and unmistakably 
preexisted service and clearly and unmistakably was not 
aggravated by service, and thus denied service connection for 
a left hand disorder.

2.  In its June 2008 Memorandum Decision, the Court of 
Appeals for Veterans Claims (Court) concluded that the Board 
erred in finding that the veteran's left hand disorder did 
not worsen in service, reversed the Board's March 2006 
decision, and remanded the issue for readjudication.


CONCLUSION OF LAW

A left hand disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 2005 Board decision found that service connection was 
not warranted for a left hand disorder.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  Consequent to a September 2005 Order 
granting an August 2005 Joint Motion for Remand (Joint 
Motion), the veteran's appeal was remanded to the Board.

A letter was sent to the veteran and his attorney on 
September 19, 2005, in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
Later correspondence from the veteran's representative 
requested that the veteran's claim be reviewed in light of 
38 U.S.C.A. § 1111, and that the veteran be scheduled for a 
VA orthopedic examination to assist in determining the degree 
of aggravation in service.  

The resulting March 2006 Board decision again found that 
service connection was not warranted for a left hand 
disorder.  The veteran appealed the denial to the Court, and 
a June 2008 Memorandum Decision, for which judgment was 
entered in July 2008, set aside the Board's March 2006 
decision, and remanded the veteran's appeal to the Board for 
readjudication.

A letter was sent to the veteran and his attorney on 
September 16, 2008, in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
A statement on behalf of the veteran was received from his 
attorney on December 15, 2008, requested that the 
instructions of the Court's remand be followed, and enclosing 
the veteran's 90-Day Letter Response Form, indicating that 
the veteran had not additional documentation or other 
information to submit prior to readjudication.

In its March 2006 decision, the Board found that the 
veteran's left hand disorder clearly and unmistakably 
preexisted service, and was clearly and unmistakably was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  Accordingly, service connection for a left 
hand disorder was denied in that decision.

In its June 2008 Memorandum Decision, the Court of Appeals 
for Veterans Claims (Court) concluded that the Board erred in 
finding that the veteran's left hand disorder did not worsen 
in service.  Specifically, the Court took issue with the 
Board's finding that "although there may have been temporary 
worsening of symptoms in service, the veteran's left hand 
disorder itself did not worsen," concluding that such a 
finding was "clearly erroneous."  Moreover, the Court found 
that the veteran "performed honorably and capably" during 
the first two years of his military service, and that no 
evidence showed otherwise, but that within one month of the 
second injury to the veteran's left hand, he was recommend 
for discharge on the basis of a disqualifying physical 
disability.  The Court further stated that 

[i]t is evident to this Court that a 
serviceman satisfactorily performing 
his duties with a known preexisting 
condition would not thereafter be 
discharged unless that condition 
increased in severity.  Almost 
immediately after reporting his second 
injury, the appellant was recommended 
for discharge.  It is scarcely 
believable that the appellant would be 
discharged for the same condition he 
exhibited upon induction, unless his 
preexisting injury had increased in 
severity.  Therefore, the Board's 
finding that the appellant's left hand 
disorder did not worsen is reversed.

The Court reversed the Board's March 2006 decision that found 
that the presumption of soundness had been rebutted, and 
remanded the issue "for readjudication consistent with [the 
Court's] decision."

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As the veteran is presumed sound on service entrance, the 
first time ankylosis of the left hand was shown was during 
the veteran's military service.  The evidence shows a current 
diagnosis of ankylosis of the left hand.  Finally, the 
veteran's private physician concluded in April 2003 that the 
left hand injury the veteran sustained while in the military 
was the reason he was discharged from service, and that he 
currently experienced left hand anklyosis with both motor and 
sensory limitations which were the result of the inservice 
injury.  Accordingly, service connection for a left hand 
disorder is warranted.


ORDER

Service connection for a left hand disorder is granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


